United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 11-2572
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Andre Roberts

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                        for the Northern District of Iowa
                                 ____________

                            Submitted: January 13, 2012
                               Filed: August 9, 2012
                                   ____________

Before WOLLMAN, LOKEN, and MELLOY, Circuit Judges.
                         ____________

MELLOY, Circuit Judge.

      Andre Roberts was convicted of being a felon and an unlawful drug user in
possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1), 922(g)(3), and
924(a)(2). Pursuant to a conditional plea agreement, he appeals the district court's1

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
denial of his motion to suppress as well as a condition of supervised release that the
district court imposed. We affirm.

                                           I.

       The traffic stop that resulted in Roberts's apprehension occurred on August 7,
2009, in Cedar Rapids, Iowa, at approximately 10:20 p.m. Roberts was seated in the
rear seat of an Isuzu Rodeo that Officer Dillon Boenish of the Cedar Rapids Police
Department stopped because its rear license plate was not illuminated. Officer
Boenish observed this traffic violation as he and the Isuzu passed each other traveling
in opposite directions on a well-traveled street. The Isuzu, which contained three
passengers in addition to the driver, pulled into a drug store parking lot and Officer
Boenish came to a stop behind it. At that point, Roberts opened his door but then
closed it when Officer Boenish instructed him to do so. The cruiser's video camera
recorded the entire stop, but Office Boenish did not record the audio of the encounter,
though he had the ability to do so.

      Officer Boenish exited his cruiser, called the Isuzu's license plate number in to
dispatch, and approached the car to speak to the driver about the unlit license plate.
The driver stated that the light had been out for six years, but that she intended to
remedy the situation, showing Officer Boenish a replacement bulb that was in the
glove compartment.

       Officer Boenish then circled to the other side of the car and requested
identification from the Isuzu's occupants, who complied with the request.
Identifications in hand, Officer Boenish returned to the cruiser and ran warrant checks
on the occupants. Following some confusion as to whether a warrant was outstanding
for Roberts, Officer Boenish confirmed through dispatch the existence of a warrant
for Roberts's arrest and again approached the Isuzu, instructing Roberts to exit the car.
At this point, Roberts exited the car and fled, but he was quickly apprehended and

                                          -2-
found to be in possession of marijuana and a firearm. Officer Boenish did not issue
a warning or citation to the driver, nor did he ever begin the process of doing so.

       A grand jury returned a one-count indictment charging Roberts with being a
felon and unlawful drug user in possession of a firearm, in violation of 18
U.S.C. §§ 922(g)(1), 922(g)(3), and 924(a)(2). Roberts moved to suppress the
evidence seized from him, arguing that the traffic stop was unconstitutionally
prolonged beyond the time reasonably necessary to complete the purposes of the stop.
Thereafter, he entered a conditional plea agreement, reserving his right to appeal any
adverse ruling on the motion. Following an evidentiary hearing, the magistrate judge
issued a Report and Recommendation recommending the motion be denied. The
district court adopted the Report and Recommendation in whole, concluding that
Roberts's motion was "wholly without merit." At a subsequent sentencing hearing,
as a special condition of supervised release, the district court required that Roberts
neither use alcohol nor "enter[] bars, taverns, or other establishments whose primary
source of income is derived from the sale of alcohol." Pursuant to his conditional
guilty plea, Roberts now appeals the district court's denial of his motion to suppress.
In addition, he challenges the special conditions of supervised release imposed upon
him at sentencing.

                                           II.

        Roberts argues that Officer Boenish unconstitutionally extended the duration
of the traffic stop when he turned his focus away from the initial purpose of the stop
and toward the identity and warrant status of the car's passengers. Under Arizona v.
Johnson, 555 U.S. 323 (2009), "[a]n officer's inquiries into matters unrelated to the
justification for the traffic stop . . . do not convert the encounter into something other
than a lawful seizure, so long as those inquiries do not measurably extend the duration
of the stop." Id. at 333. The question therefore is whether Officer Boenish's inquiry
into Roberts's warrant status "measurably extend[ed] the duration of the stop" under

                                           -3-
Johnson and its progeny. We review de novo the district court's conclusions of law
on a motion to suppress. United States v. Bowman, 660 F.3d 338, 343 (8th Cir.
2011).

       Following a traffic stop, police officers may conduct "a number of routine but
somewhat time-consuming tasks related to the traffic violation, such as computerized
checks of the vehicle's registration and the driver's license and criminal history, and
the writing up of a citation or warning." United States v. Munoz, 590 F.3d 916, 921
(8th Cir. 2010) (internal quotation omitted). However, "once the officer decides to let
a routine traffic offender depart with a ticket, a warning or an all clear—a point in
time determined, like other Fourth Amendment inquiries, by objective indicia of the
officer's intent—then the Fourth Amendment applies to limit any subsequent detention
or search." United States v. $404,905.00 in U.S. Currency, 182 F.3d 643, 648 (8th
Cir. 1999). Both before and after Johnson, this court has held that "a de minimis delay
does not violate the Fourth Amendment." United States v. Norwood, 377 F. App'x.
580, 582 (8th Cir. 2010) (unpublished); see also United States v. Olivera-Mendez, 484
F.3d 505, 511 (8th Cir. 2007) ("[W]e do not think [the officer] effected an
unreasonable seizure simply by asking three brief questions related to possible drug
trafficking amidst his other traffic-related inquiries and tasks.").

       Here, Officer Boenish began the traffic stop by discussing the license plate
issue with the driver before proceeding to run concurrent warrant checks on the car's
occupants. As we have repeatedly recognized, checking a driver's identification is one
of the "routine but somewhat time-consuming tasks related to the traffic violation"
that an officer is permitted to conduct in the course of a traffic stop. United States v.
Bracamontes, 614 F.3d 813, 816 (8th Cir. 2010) (internal quotation omitted). Because
Officer Boenish's investigation into Roberts's warrant status was concurrent with his
conduct of the investigation into the initial purposes of traffic stop, the traffic stop was
not prolonged by the inquiry into Roberts's warrant status. See United States v. Long,
532 F.3d 791, 795 (8th Cir. 2008) ("Asking an off-topic question, such as whether a

                                            -4-
driver is carrying illegal drugs, during an otherwise lawful traffic stop does not violate
the Fourth Amendment."). Further, to the extent the stop was extended due to the
uncertainty that arose regarding Roberts's warrant status, we have recognized that "a
lawful detention may be prolonged for a reasonable time without violating the Fourth
Amendment if complications arise while checking identification." United States v.
Cloud, 594 F.3d 1042, 1045 (8th Cir. 2010). Accordingly, no Fourth Amendment
violation occurred.

                                           III.

        Next, Roberts challenges the district court's imposition of a special condition
of supervised release that prohibits Roberts "from the use of alcohol and [] from
entering bars, taverns, or other establishments whose primary source of income is
derived from the sale of alcohol." We generally review the imposition of special
conditions for abuse of discretion, but when a defendant has failed to properly object
to the imposition of the condition at the sentencing hearing, we review the imposition
for plain error. United States v. Simons, 614 F.3d 475, 478 (8th Cir. 2010). The
parties dispute whether defense counsel objected to the imposition of the condition at
sentencing and accordingly whether this court's review is for abuse of discretion or
instead for plain error. We need not resolve this issue, however, because even
assuming the error was preserved, we must affirm.

       A special condition of supervised release must be reasonably related to the
sentencing factors articulated in 18 U.S.C. § 3553(a) and the nature and circumstances
of the offense. United States v. Mosley, 672 F.3d 586, 589 (8th Cir. 2012). Further,
the "special condition may not deprive an individual of more 'liberty than is
reasonably necessary' to accomplish these purposes, and must be 'consistent with any
pertinent policy statements issued by the Sentencing Commission pursuant to 28
U.S.C. § 994(a).'" United States v. Forde, 664 F.3d 1219, 1222 (8th Cir. 2012)
(quoting 18 U.S.C. § 3583(d)(2)–(3)). Finally, the district court's "inquiry must take
place on an individualized basis." Simons, 614 F.3d at 479 (internal quotation

                                           -5-
omitted). Here, because Roberts's crime of conviction is completely unrelated to
alcohol, "[t]he question . . . is whether [Roberts's] history justified prohibiting him
from both using alcohol and entering bars and taverns." Forde, 664 F.3d at 1223. The
district court explained its decision to impose the special condition as follows:

      But in this case, the reason that I impose the no alcohol condition is it—I
      think that the treatment providers would tell you that use of alcohol
      while you are trying to recover from drug addiction, which we have here,
      impedes the rehabilitation process, and particularly in the case of Mr.
      Roberts where he has this serious admitted addiction to marijuana. The
      other problem with him, of course, is some of his criminal behavior has
      taken place at bars, and so that's another problem. But the primary reason
      is, I find that it would interfere with his ability to rehabilitate himself
      from substance abuse.

This is exactly the sort of reasoning that this court recently found proper in Mosley,
where we observed: "it was reasonable for the district court to treat Mosley as a
recovering drug user, and our cases permit a sentencing court to recognize that 'the use
of alcohol limits a recovering person's ability to maintain a drug-free lifestyle.'"
Mosley, 672 F.3d at 591 (quoting Forde, 664 F.3d at 1224). It is undisputed that
Roberts has been a daily, heavy user of marijuana, thus supporting the district court's
finding that Roberts is drug dependent. Roberts cites United States v. Bass, 121 F.3d
1218 (8th Cir. 1997), to support his argument that marijuana use alone cannot support
alcohol-related bans when the crime was unrelated to alcohol. However, "since Bass,
we twice have recognized that the use of alcohol limits a recovering person's ability
to maintain a drug-free lifestyle." Forde, 664 F.3d at 1224 (internal quotation
omitted). Accordingly, the district court did not abuse its discretion when it
"recognize[d] the threat of cross addiction and respond[ed] by imposing the ban on
alcohol use." Id.

      We affirm the judgment of the district court.
                      ______________________________

                                          -6-